Conviction for swindling; punishment, two years in the penitentiary.
Appellant insists that we were wrong in holding his bills of exceptions filed too late, and in support of this contention he brings forward certain statements of his counsel, together with a statement of an alleged special district judge, — all tending to show that an order was made by said judge giving to appellant greater time in which to file statement of facts, etc., which was omitted from the record at the time we wrote.
In looking over the record, in order to pass upon this motion for rehearing, our attention is attracted by the fact that the trial term of the court below adjourned on the 29th day of February, 1936, on which day appellant's motion for new trial was overruled. We observe that on the 28th day of February, 1936, appellant with his sureties made an appeal bond. One taking an appeal to this court in a felony case at a time prior to the adjournment of the trial court is required to perfect his appeal by entering into a recognizance. The giving of such appeal bond as appears in this record was insufficient to confer jurisdiction upon this court.
In addition to what we have just said, our attention is also attracted by the fact that there is no certificate of the district clerk showing any meeting of the bar of the county of trial and the election of any special judge.
Because of the defective effort to appeal this case by means of an appeal bond entered into before the adjournment of the trial term, and the consequent lack of jurisdiction of this court, our former opinion is withdrawn, and the appeal is dismissed.
                         ON THE MERITS.